EXHIBIT 10.04

 

NUSTAR GP HOLDINGS, LLC

LONG-TERM INCENTIVE PLAN

Amended and Restated as of April 1, 2007

1.

Purpose of the Plan.

The NuStar GP Holdings, LLC Long-Term Incentive Plan (the “Plan”) is intended to
promote the interests of NuStar GP Holdings, LLC, a Delaware limited liability
company (the “Company”), by providing to employees, consultants, and directors
of the Company and its Affiliates incentive compensation awards for superior
performance that are based on Units. The Plan is also contemplated to enhance
the ability of the Company and its Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the Company
and to encourage them to devote their best efforts to advancing the business of
the Company and its subsidiaries.

2.

Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
immediately preceding two sentences, to the extent that Section 409A of the Code
applies to Options or Unit Appreciation Rights granted under the Plan, the term
“Affiliate” means all Persons with whom the Company could be considered a single
employer under Section 414(b) or Section 414(c) of the Code substituting “50
percent” in place of “80 percent” in determining a controlled group of
corporations under Section 414(b) of the Code and in determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c) of the Code.

“Award” means an Option, Performance Unit, Restricted Unit, Unit Grant, Phantom
Unit or Unit Appreciation Right granted under the Plan, and shall include tandem
DERs granted with respect to an Option, Phantom Unit or Unit Appreciation Right.

“Award Agreement” means the written agreement by which an Award shall be
evidenced.

“Board” means the Board of Directors of the Company.

“Cause” means the (i) conviction of the Participant by a state or federal court
of a felony involving moral turpitude, (ii) conviction of the Participant by a
state or federal court of embezzlement or misappropriation of funds of the
Company, (iii) the Company’s (or applicable Affiliate’s) reasonable
determination that the Participant has committed an act of fraud, embezzlement,
theft, or misappropriation of funds in connection with such Participant’s duties
in the course of his or her employment with the Company (or applicable
Affiliate), (iv) the Company’s (or its applicable Affiliate’s) reasonable
determination that the Participant has engaged in gross mismanagement,
negligence or misconduct which causes or could potentially cause material loss,
damage or injury to the Company, any of its Affiliates or their respective
employees, or (v) the Company’s (or applicable Affiliate’s) reasonable
determination that (a) the Participant has violated any policy of the Company
(or applicable Affiliate), including but not limited to, policies regarding
sexual harassment, insider trading, confidentiality, substance abuse and/or
conflicts of interest, which violation could result in the termination of the
Participant’s employment, or (b) the Participant has failed to satisfactorily
perform the material duties of Participant’s position with the Company or any of
its Affiliates.

                                “Change of Control” means the occurrence of any
of the following events:

(i)           the acquisition by any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the Company or an Affiliate of the Company, of
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 35%
of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; or

(ii)          the consummation of a reorganization, merger, consolidation or
other form of business transaction or series of business transactions, in each
case, with respect to which more than 50% of the voting power of the outstanding
equity interests in the Company cease to be owned by the Persons who own such
interests as of the effective date of the initial offering of Units; or

(iii)         the sale, lease or disposition (in one or a series of related
transactions) by the Company of all or substantially all of the Company’s assets
to any Person other than its Affiliates; or

(iv)         a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the effective date of the initial offering of Units, or (B) are elected, or
nominated for election, thereafter to the Board with the affirmative votes of at
least a majority in interest of the members of the Company at the time of such
election or nomination, but “Incumbent Director” shall not include an individual
whose election or nomination is in connection with (i) an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or an actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board or (ii) a
plan or agreement to replace a majority of the then Incumbent Directors; or

(v)          the approval by the Board or the members of the Company of a
complete or substantially complete liquidation or dissolution of the
Partnership.

Solely with respect to any Award that is subject to Section 409A of the Code and
to the extent that the definition of change of control under Section 409A
applies to limited liability companies, this definition is intended to comply
with the definition of change of control under Section 409A of the Code and, to
the extent that the above definition does not so comply, such definition shall
be void and of no effect and, to the extent required to ensure that this
definition complies with the requirements of Section 409A of the Code, the
definition of such term set forth in regulations or other regulatory guidance
issued under Section 409A of the Code by the appropriate governmental authority
is hereby incorporated by reference into and shall form part of this Plan as
fully as if set forth herein verbatim and the Plan shall be operated in
accordance with the above definition of Change of Control as modified to the
extent necessary to ensure that the above definition complies with the
definition prescribed in such regulations or other regulatory guidance insofar
as the definition relates to any Award that is subject to Section 409A of the
Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan.

“Company Agreement” means the Amended and Restated Limited Liability Company
Agreement of NuStar GP Holdings, LLC, as it may be subsequently amended or
restated from time to time.

 

 

-2-



“Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Company or any of its Affiliates as a
consultant or advisor, as applicable, provided that (i) such individual is a
natural person, (ii) such services are not in connection with the offer or sale
of securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for any securities of the Company, and (iii) the
grant of an Award to such Person could not reasonably be expected to result in
adverse federal income tax consequences under Section 409A of the Code.

“Covered Participants” means a Participant who is a “covered employee” as
defined in Section 162(m)(3) of the Code, and the regulations promulgated
thereunder, and any individual the Committee determines should be treated like
such a covered employee.

“DER” or “Distribution Equivalent Right” means a contingent right, granted in
tandem with a specific Option, Unit Appreciation Right or Phantom Unit, to
receive an amount in cash equal to the cash distributions made by the Company
with respect to a Unit during the period such tandem Award is outstanding.

“Director” means a member of the Board who is not an Employee.

“Employee” means any employee of the Company or an Affiliate who performs
services for the Company and its Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

“Performance Award” means an Award made pursuant to this Plan to a Participant
which Award is subject to the attainment of one or more Performance Goals.
Performance Awards may be in the form of either Performance Units, Performance
Cash or DERs.

“Performance Cash” means an Award, designated as Performance Cash and
denominated in cash, granted to a Participant pursuant to Section 6(f) hereof,
the value of which is conditioned, in whole or in part, by the attainment of
Performance Goals in a manner deemed appropriate by the Committee and described
in the Award agreement.

“Performance Criteria” or “Performance Goals” or “Performance Measures” mean the
objectives established by the Committee for a Performance Period, for the
purpose of determining when an Award subject to such objectives is earned.

“Performance Period” means the time period designated by the Committee during
which performance goals must be met.

“Performance Unit” means an Award, designated as a Performance Unit in the form
of Units or other securities of the Company, granted to a Participant pursuant
to Section 6(f) hereof, the value of which is determined, in whole or in part,
by the value of Units and/or conditioned on

 

 

 

-3-



the attainment of Performance Goals in a manner deemed appropriate by the
Committee and described in the Award agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit. Whether cash or Units are received for Phantom
Units shall be determined in the sole discretion of the Committee and shall be
set forth in the Award Agreement.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture or is either
not exercisable by or payable to the Participant, as the case may be.

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“UAR” of “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive the excess of the Fair Market Value of a Unit on the
exercise date over the exercise price established for such Unit Appreciation
Right. Such excess may be paid in cash and/or in Units as determined in the sole
discretion of the Committee and set forth in the Award Agreement.

“UDR” or “Unit Distribution Right” means a distribution made by the Company with
respect to a Restricted Unit.

“Unit” means a Unit of the Company.

“Unit Grant” means an Award of an unrestricted Unit.

3.

Administration.

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award (including but not limited to
performance requirements for such Award); (v) determine whether, to what extent,
and under what circumstances Awards may be settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final,

 

 

 

-4-



conclusive, and binding upon all Persons, including the Company, any Affiliate,
any Participant, and any beneficiary of any Award.

4.

Units.

(a)          Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying any Award with respect to the Plan is 2,000,000. If any
Award expires, is canceled, exercised, paid or otherwise terminates without the
delivery of Units, then the Units covered by such Award, to the extent of such
expiration, cancellation, exercise, payment or termination, shall again be Units
with respect to which Awards may be granted. Units that cease to be subject to
an Award because of the exercise of the Award, or the vesting of Restricted
Units or similar Awards, shall no longer be subject to or available for any
further grant under this Plan. Notwithstanding the foregoing, there shall not be
any limitation on the number of Awards that may be granted under the Plan and
paid in cash.

(b)           Sources of Units Deliverable Under Awards. Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, or any other Person, or any combination of
the foregoing as determined by the Committee in its sole discretion.

(c)           Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Company, issuance of warrants or other rights to
purchase Units or other securities of the Company, or other similar transaction
or event affects the Units such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number
and, provided further, that the Committee shall not take any action otherwise
authorized under this subparagraph (c) to the extent that (i) such action would
cause (A) the application of Section 409A of the Code to the Award or (B) create
adverse tax consequences under Section 409A of the Code should that Code section
apply to the Award or (ii) except as permitted in Section 7(c), materially
reduce the benefit to the Participant without the consent of the Participant.

5.

Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

6.

Awards.

(a)          Options. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, whether DERs are granted with
respect to such Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.

(i)            Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted,
provided such purchase price may not be less than 100% of its Fair Market Value
as of the date of grant.

 

 

 

-5-



(ii)           Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a
“cashless-broker” exercise through procedures approved by the Company, with the
consent of the Committee, the withholding of Units that would otherwise be
delivered to the Participant upon the exercise of the Option, other securities
or other property, or any combination thereof, having a fair market value (as
determined by the Committee) on the exercise date equal to the relevant exercise
price.

(iii)          Forfeitures. Except as otherwise provided in this Plan, in the
terms of an Award agreement, or in a written employment agreement (if any)
between the Participant and the Company or one of its Affiliates, upon
termination of a Participant’s employment with or consulting services to the
Company or its Affiliates or membership on the Board, whichever is applicable,
involuntarily for Cause or on a voluntary basis (other than for retirement,
death or disability of the Participant (see Section 6(e)(ix) below)), (i) that
portion of any Option that has not vested on or prior to such date of
termination shall automatically lapse and be forfeited by the Participant at the
close of business on the date of the Participant’s termination of employment and
(ii) all vested but unexercised Options previously granted shall automatically
lapse and be forfeited by the Participant at the close of business on the 30th
day following the date of such Participant’s termination, unless an Option
expires earlier according to its original terms. If a Participant’s employment,
consulting services or membership on the Board is involuntarily terminated by
the Company other than for Cause: (i) that portion of any Option that has not
vested on or prior to such date of termination shall automatically lapse and be
forfeited by the Participant at the close of business on the date of the
Participant’s termination of employment and (ii) all vested but unexercised
Options previously granted shall automatically lapse and be forfeited by the
Participant at the close of business on the last day of the twelfth month
following the date of such Participant’s termination, unless an Option expires
earlier according to its original terms. The Committee or the Chief Executive
Officer may waive in whole or in part such forfeiture with respect to a
Participant’s Options.

(iv)          DERs. To the extent provided by the Committee, in its discretion,
a grant of Options may include a tandem DER grant, which may provide that such
DERs shall be credited to a bookkeeping account (with or without interest in the
discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.

(b)          Restricted Units and Unit Grants. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and Unit Grants shall be granted, the number of Restricted
Units and/or Unit Grants to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards.

(i)            UDRs. To the extent provided by the Committee, in its discretion,
a grant of Restricted Units may provide that distributions made by the Company
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the grant agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.

(ii)           Forfeitures. Except as otherwise provided in this Plan, in the
terms of an Award agreement, or in a written employment agreement (if any)
between the Participant and the Company or one of its Affiliates, upon
termination of a Participant’s employment with or consulting services to the
Company or its Affiliates or membership on the Board, whichever is

 

 

 

-6-



applicable, for any reason (other than for retirement, death or disability of
the Participant (see Section 6(e)(ix) below)) during the applicable Restricted
Period, all outstanding Restricted Units shall be forfeited by the Participant
at the close of business on the date of the Participant’s termination. The
Committee or the Chief Executive Officer may waive in whole or in part such
forfeiture with respect to the Participant’s Restricted Units.

(iii)          Lapse of Restrictions. Upon or as soon as reasonably practical
following the vesting of each Restricted Unit, subject to the provisions of
Section 8(b), the Participant shall be entitled to have the restrictions removed
from his or her Unit certificate so that the Participant then holds an
unrestricted Unit.

(c)           Phantom Units. The Committee shall have the authority to determine
the Employees, Consultants and Directors to whom Phantom Units shall be granted,
the number of Phantom Units to be granted to each such Participant, the
Restricted Period, the time or conditions under which the Phantom Units may
become vested or forfeited, which may include, without limitation, the
accelerated vesting upon the achievement of specified performance goals, and
such other terms and conditions as the Committee may establish with respect to
such Awards, including whether DERs are granted with respect to such Phantom
Units.

(i)            DERs. To the extent provided by the Committee, in its discretion,
a grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be credited to a bookkeeping account (with or without interest
in the discretion of the Committee) subject to the same vesting restrictions as
the tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.

(ii)           Forfeitures. Except as otherwise provided in this Plan, in the
terms of an Award agreement, or in a written employment agreement (if any)
between the Participant and the Company or one of its Affiliates, upon
termination of a Participant’s employment with or consulting services to the
Company or its Affiliates or membership on the Board, whichever is applicable,
for any reason (other than for retirement, death or disability of the
Participant (see Section 6(e)(ix) below)) during the applicable Restricted
Period, all outstanding Phantom Units shall be forfeited by the Participant at
the close of business on the date of the Participant’s termination. The
Committee or the Chief Executive Officer may waive in whole or in part such
forfeiture with respect to the Participant’s Phantom Units.

(iii)          Lapse of Restrictions. Upon or as soon as reasonably practical
following the vesting of each Phantom Unit, subject to the provisions of Section
8(b), the Participant shall be entitled to receive from the Company one Unit or
cash equal to the Fair Market Value of a Unit, as determined by the Committee in
its discretion.

(d)          Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.

(i)            Exercise Price. The exercise price per Unit Appreciation Right
shall be not less than 100% of its Fair Market Value as of the date of grant.

(ii)           Vesting/Time of Payment. The Committee shall determine the time
or times at which a Unit Appreciation Right shall become vested and exercisable
and the time or times at which a Unit Appreciation Right shall be paid in whole
or in part.

(iii)          Forfeitures. Except as otherwise provided in this Plan, in the
terms of an Award agreement, or in a written employment agreement (if any)
between the Participant and the

 

 

 

-7-



Company or one of its Affiliates, upon termination of a Participant’s employment
with or consulting services to the Company or its Affiliates or membership on
the Board, whichever is applicable, involuntarily for Cause or on a voluntary
basis (other than for retirement, death or disability of the Participant (see
Section 6(e)(ix) below)), (i) that portion of any Unit Appreciation Rights that
has not vested on or prior to such date of termination shall automatically lapse
and be forfeited by the Participant at the close of business on the date of the
Participant’s termination of employment and (ii) all vested but unexercised Unit
Appreciation Rights previously granted shall automatically lapse and be
forfeited by the Participant at the close of business on the 30th day following
the date of such Participant’s termination, unless a Unit Appreciation Right
expires earlier according to its original terms. If a Participant’s employment,
consulting services or membership on the Board is involuntarily terminated by
the Company other than for Cause: (i) that portion of any Unit Appreciation
Right that has not vested on or prior to such date of termination shall
automatically lapse and be forfeited by the Participant at the close of business
on the date of the Participant’s termination of employment and (ii) all vested
but unexercised Unit Appreciation Rights previously granted shall automatically
lapse and be forfeited by the Participant at the close of business on the last
day of the twelfth month following the date of such Participant’s termination,
unless an Unit Appreciation Right expires earlier according to its original
terms. The Committee or the Chief Executive Officer may waive in whole or in
part such forfeiture with respect to a Participant’s Unit Appreciation Rights.

(iv)          Unit Appreciation Right DERs. To the extent provided by the
Committee, in its discretion, a grant of Unit Appreciation Rights may include a
tandem DER grant, which may provide that such DERs shall be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Unit
Appreciation Rights Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion.

 

(e)

General.

(i)            Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. No Award
shall be issued in tandem with another Award if the tandem Awards would result
in adverse tax consequences under Section 409A of the Code. Awards granted in
addition to or in tandem with other Awards or awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

 

(ii)

Limits on Transfer of Awards.

(A)         Except as provided in Section 6(e)(ii)(C) below, each Award shall be
exercisable or payable only to the Participant during the Participant’s
lifetime, or to the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

(B)         Except as provided in Section 6(e)(ii)(C) below, no Award and no
right under any such Award may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.

(C)         To the extent specifically provided by the Committee with respect to
an Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

 

 

-8-



(iii)          Term of Awards. The term of each Award shall be for such period
as may be determined by the Committee, but shall not exceed 10 years.

(iv)          Unit Certificates. All certificates for Units or other securities
of the Company delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(v)           Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee determines.

(vi)          Delivery of Units or other Securities and Payment by Participant
of Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.

(vii)         Change of Control. Unless specifically provided otherwise in the
Award Agreement, upon a Change of Control or such time prior thereto as
established by the Committee, all outstanding Awards shall automatically vest or
become exercisable in full, as the case may be. In this regard, all Restricted
Periods shall terminate and all performance criteria, if any, shall be deemed to
have been achieved at the maximum level. To the extent an Option or UAR is not
exercised, or a Phantom Unit or Restricted Unit does not vest, upon the Change
of Control, the Committee may, in its discretion, cancel such Award or provide
for an assumption of such Award or a replacement grant on substantially the same
terms; provided, however, upon any cancellation of an Option or UAR that has a
positive “spread” or a Phantom Unit or Restricted Unit, the holder shall be paid
an amount in cash and/or other property, as determined by the Committee, equal
to such “spread” if an Option or UAR or equal to the Fair Market Value of a
Unit, if a Phantom Unit or Restricted Unit.

(viii)        Section 409A of the Code. Notwithstanding any other provision of
the Plan to the contrary, any Award granted under the Plan shall contain terms
that (i) are designed to avoid application of Section 409A of the Code to the
Award or (ii) are designed to avoid adverse tax consequences under Section 409A
should that Code section apply to the Award.

(ix)          Retirement, Death, Disability. Except as otherwise determined by
the Committee and included in the Participant’s Award agreement, if the
Participant’s employment, consulting services or membership on the Board is
terminated because of retirement, death or disability (with the determination of
disability to be made within the sole discretion of the Committee), any Award
held by the Participant shall remain outstanding and vest or become exercisable
according the Award’s original terms, provided, however, that any Restricted
Units held by such Participant which remain unvested as of the date of
retirement, death or disability shall immediately vest and become
non-forfeitable as of such date.

 

 

(f)

Performance Based Awards.

(i)            Grant of Performance Awards. The Committee may issue Performance
Awards in the form of Performance Units, Performance Cash, or DERs to
Participants subject to the

 

 

 

-9-



Performance Goals and Performance Period as it shall determine. The terms and
conditions of each Performance Award will be set forth in the related Award
agreement. The Committee shall have complete discretion in determining the
number and/or value of Performance Awards granted to each Participant. Any
Performance Units granted under the Plan shall have a minimum Restricted Period
of one year from the Date of Grant, provided that the Committee may provide for
earlier vesting following a Change in Control or upon an Employee’s termination
of employment by reason of death, disability or retirement. Participants
receiving Performance Awards are not required to pay the Company therefor
(except for applicable tax withholding) other than the rendering of services.

(ii)           Value of Performance Awards. The Committee shall set Performance
Goals in its discretion for each Participant who is granted a Performance Award.
Such Performance Goals may be particular to a Participant, may relate to the
performance of the Affiliate which employs him or her, may be based on the
division which employs him or her, may be based on the performance of the
Partnership generally, or a combination of the foregoing. The Performance Goals
may be based on achievement of balance sheet or income statement objectives, or
any other objectives established by the Committee. The Performance Goals may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The extent to which such
Performance Goals are met will determine the number and/or value of the
Performance Award to the Participant.

(iii)          Form of Payment. Payment of the amount to which a Participant
shall be entitled upon the settlement of a Performance Award shall be made in a
lump sum or installments in cash, Units, or a combination thereof as determined
by the Committee.

7.

Amendment and Termination.

Except to the extent prohibited by applicable law:

(a)          Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
member, Participant, other holder or beneficiary of an Award, or other Person.

(b)          Amendments to Awards Subject to Section 7(a). The Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to a Participant without the
consent of such Participant.

(c)           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Company or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available to Participants under the Plan
or such Award.

8.

General Provisions.

(a)          No Rights to Award. No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

 

 

-10-



(b)          Tax Withholding. The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.

(c)           No Right to Employment or Services. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any Affiliate, to continue as a consultant, or to remain on
the Board, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award agreement or other agreement.

(d)          Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Texas without regard to its conflict of
laws principles.

(e)          Section 409A of the Code. Notwithstanding anything in this Plan to
the contrary, any Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code to the Award or (ii)
are designed to avoid adverse tax consequences under Section 409A of the Code
should that section apply to the Award. If any Plan provision or Award under the
Plan would result in the imposition of an applicable tax under Section 409A of
the Code and related regulations and pronouncements, that Plan provision or
Award will be reformed to the extent reformation would avoid imposition of the
applicable tax and no action taken to comply with Section 409A of the Code shall
be deemed to adversely affect the Participant’s rights to an Award or to require
the Participant’s consent.

(f)           Severability. If any provision of the Plan or any award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(g)          Other Laws. The Committee may refuse to issue or transfer any Units
or other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Company or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(h)          No Trust or Fund Created. Neither the Plan nor any award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

(i)            No Fractional Units. No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

 

 

 

-11-



(j)            Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

(k)           Facility Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be applied for the benefit of such person in any manner
which the Committee may select, and the Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.

(l)            Participation by Affiliates. In making Awards to Consultants and
Employees employed by an Affiliate, the Committee shall be acting on behalf of
the Affiliate, and to the extent the Company has an obligation to reimburse the
such Affiliate for compensation paid to Consultants and Employees for services
rendered for the benefit of the Company, such payments or reimbursement payments
may be made by the Company directly to the Affiliate.

(m)         Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

(n)          No Guarantee of Tax Consequences. None of the Board, the Company,
nor the Committee makes any commitment or guarantee that any federal, state or
local tax treatment will apply or be available to any person participating or
eligible to participate hereunder.

9.

Term of the Plan.

The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

10.

Special Provisions Applicable to Covered Participants.

Awards subject to Performance Criteria paid to Covered Participants under this
Plan shall be governed by the conditions of this Section 10 in addition to the
requirements of Section 6(f), above. Should conditions set forth under this
Section 10 conflict with the requirements of Section 6(f), the conditions of
this Section 10 shall prevail.

(a)          Establishment of Performance Measures, Goals or Criteria. All
Performance Measures, Goals, or Criteria relating to Covered Participants for a
relevant Performance Period shall be established by the Committee in writing
prior to the beginning of the Performance Period, or by such other later date
for the Performance Period as may be permitted under Section 162(m) of the Code.
The Performance Goals may be identical for all Participants or, at the
discretion of the Committee, may be different to reflect more appropriate
measures of individual performance.

(b)          Performance Goals. The Committee shall establish the Performance
Goals relating to Covered Participants for a Performance Period in writing.
Performance Goals may include alternative and multiple Performance Goals and may
be based on one or more business and/or financial criteria.

(c)           Compliance with Section 162(m). The Performance Goals must be
objective and must satisfy third party “objectivity” standards under Section
162(m) of the Code, and the regulations promulgated thereunder. In interpreting
Plan provisions relating to Awards subject to Performance Goals paid to Covered
Participants, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions.

 

 

 

-12-



(d)          Adjustments. The Committee is authorized to make adjustments in the
method of calculating attainment of Performance Goals in recognition of: (i)
extraordinary or non-recurring items, (ii) changes in tax laws, (iii) changes in
generally accepted accounting principles or changes in accounting principles,
(iv) charges related to restructured or discontinued operations, (v) restatement
of prior period financial results, and (vi) any other unusual, non-recurring
gain or loss that is separately identified and quantified in the Company’s
financial statements. Notwithstanding the foregoing, the Committee may, at its
sole discretion, reduce the performance results upon which Awards are based
under the Plan, to offset any unintended result(s) arising from events not
anticipated when the Performance Goals were established, or for any other
purpose, provided that such adjustment is permitted by Section 162(m) of the
Code.

(e)          Discretionary Adjustments. The Performance Goals shall not allow
for any discretion by the Committee as to an increase in any Award, but
discretion to lower an Award is permissible.

(f)           Certification. The Award and payment of any Award under this Plan
to a Covered Participant with respect to a relevant Performance Period shall be
contingent upon the attainment of the Performance Goals that are applicable to
such Covered Participant. The Committee shall certify in writing prior to
payment of any such Award that such applicable Performance Goals relating to the
Award are satisfied. Approved minutes of the Committee may be used for this
purpose.

(g)          Other Considerations. All Awards to Covered Participants under this
Plan shall be further subject to such other conditions, restrictions, and
requirements as the Committee may determine to be necessary to carry out the
purpose of this Section 10.

 

 

 

-13-

 

 